               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

OBIOMACHUCKUKA NJOKANMA,

                   Plaintiff,                           4:20-CV-3004

vs.
                                                           ORDER
ADVANCE SERVICES, INC., et al.,

                   Defendants.


      This matter is before the Court on the plaintiff's motion (filing 17) to
extend the stay of this case. In a separate message, she explained that due to
the COVID-19 pandemic, she has been unable to find counsel to represent her.
On that basis, the Court will grant the plaintiff's request, and will stay this
case for an additional 90 days. No further extensions will be granted without
a substantial showing of good cause.

      IT IS ORDERED:

      1.    The plaintiff's motion to extend (filing 17) is granted.

      2.    This case shall remain stayed until July 6, 2020.

      3.    The deadline for plaintiff to respond to the motion to dismiss
            (filing 9) is extended to July 6, 2020.

      Dated this 6th day of April, 2020.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
